Title: From George Washington to Major Benjamin Tallmadge, 28 August 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir,
          West-point Augt 28th 79.
        
        The period is now come (in the arrival of the enemys reinforcement) when the intelligence of C——r Junr may be interesting and important—To delay his communications till they are matters of public notoriety, is answering no valuable purpose but to be early—precise—and well informed in the several accts transmitted, is essential—To know as nearly as may be the amount of the enemy’s reinforcement with Arbuthnot—how many, & the names of the compleat Corps wch compose it—whether there is any bustle in preparing for a movement of Troops by Land or Water, or both—and the destination of it, as far as can be discovered from appearances, information, or surmise are much to be wished and if you can, with safety, request these matters of him I shall thank you. I am Sir, Yr Most Obedt Servt
        
          Go: Washington
        
       